        Case 4:19-cv-01120-ACA Document 60 Filed 07/02/21 Page 1 of 2                       FILED
                                                                                    2021 Jul-02 AM 11:15
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION
 JOSHUA OTWELL, et al.,                     }
                                            }
       Plaintiffs,                          }
                                            }
 v.                                         }   Case No.: 4:19-cv-01120-ACA
                                            }
 HOME POINT FINANCIAL                       }
 CORP.,                                     }
                                            }
       Defendant.


                              MEDIATION ORDER


      This case is appropriate for mediation pursuant to Section IV of the court’s

Alternative Dispute Resolution Plan (the “Plan”). The mediation shall be completed

on or before July 30, 2021. The court DIRECTS the Clerk of Court to randomly

select a magistrate judge to whom this case should be referred.

      Within seven days following mediation, the parties shall file a report with

court informing the court only that a settlement was reached or that mediation was

conducted and the parties were unable to settle their claims.

      Counsel and the parties shall endeavor in good faith to resolve the case

through mediation. Each party who is a natural person must be present during the

entire mediation. Each party that is not a natural person must be represented at the

mediation by a principal, partner, officer, or official with full authority to negotiate


                                           1
         Case 4:19-cv-01120-ACA Document 60 Filed 07/02/21 Page 2 of 2




a settlement. If one or more insurance companies are necessary to a settlement of

the case, a representative from each insurance company with authority to negotiate

a settlement shall be present in person during the entire mediation.

        This order does not operate as a stay of the proceedings and does not delay

any deadlines established in the court’s orders entered March 9, 2021, and June 25,

2021.

        DONE and ORDERED this July 2, 2021.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                          2
